Citation Nr: 1230861	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1972.  This included service in the Republic of Vietnam (Vietnam) from July 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Service connection was denied therein for migraine headaches, for posttraumatic stress disorder (PTSD), for bilateral hearing loss, for tinnitus, for status post arthroscopic lateral release and partial medial meniscectomy of the left knee, for a lower back condition, and for a prostate condition.  The Veteran initiated an appeal as to each of these determinations by filing a notice of disagreement.  See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2011).

In an August 2009 rating decision, service connection for PTSD, for bilateral hearing loss, and for tinnitus was granted.  The benefit sought was granted, in other words.  These issues accordingly no longer are on appeal.  

Upon receipt of a statement of the case concerning the denial of service connection for migraine headaches, for status post arthroscopic lateral release and partial medial meniscectomy of the left knee, for a lower back condition, and for a prostate condition, the Veteran completed his appeal by filing VA Form 9 ("Appeal to Board").  See Id.; see also 38 C.F.R. § 20.200 (2011).  He specifically limited it to the issue of service connection for migraine headaches.  As such, the status post arthroscopic lateral release and partial medial meniscectomy of the left knee, lower back condition, and prostate condition issues also no longer are on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2011.  A transcript of the hearing is of record.


Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue of the Veteran's entitlement to service connection for migraine headaches unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.  VA indeed has a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

I.  Records

This duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  When VA becomes aware of the existence of relevant non-Federal (i.e. private) records during the pendency of a claim, notification will be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the claimant provide enough information to identify and locate the records and authorize the release of the records to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (c)(1)(ii), (c)(3) (2011).  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.

Once a claimant has authorized the release of relevant non-Federal records to VA, reasonable efforts to help obtain them generally consist of an initial request and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  The claimant shall be notified if VA is unable to obtain requested records.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e)(1) (2011).  

The Veteran authorized the release to VA of private treatment records concerning from Dr. R.S. in August 2007.  Dr. R.S.'s records concerning him dated from September 1996 through June 2007 ultimately were obtained and associated with the claims file.  In the earliest record dated in September 1996, Dr. R.S. indicated that the Veteran was referred to him "for evaluation and further management of chronic migraines."  Reference was made to the Veteran's "regular physician, Dr. M.M."  

The Veteran testified at the November 2011 Travel Board hearing that he has seen Dr. R.S. a few times per year regarding his migraine headaches "for quite a long time."  He then testified that he had a medical appointment scheduled for December 2011.  Although somewhat unclear as to whom this appointment was with, it appears that the Veteran was testifying it was with Dr. R.S.

As of yet, no treatment records from Dr. M.M. have been associated with the claims file or the Virtual VA "eFolder."  There is no indication that the Veteran has been requested to provide authorization for the release of private treatment records from Dr. M.M. to VA or alternatively to supply them to VA himself.  There further is no indication that the Veteran has been requested to provide authorization for the release of private treatment records dated subsequent to June 2007 from Dr. R.S. to VA or alternatively to supply them to VA himself.  It is noted in this regard that his prior authorization to release these records long ago expired.  Indeed, authorization to release records to VA is effective only for 180 days from the date of signature.  See VA Form 21-4142, Section III, Part 9B.  

The aforementioned requests must be made because the records from Dr. M.M. and updated records from Dr. R.S. likely are pertinent.  Doing so requires a remand.  Assuming authorization for the release of these records to VA is provided, an initial request for them shall be made on remand.  A follow-up request and notification to the Veteran of the inability to obtain them additionally shall be made on remand if necessary.



II.  Medical Examinations/Opinions

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002  Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Service treatment records are silent with respect to migraines or any other type of headache.  The Veteran reported that he was in good health at the time of his separation in July 1972.  No abnormalities whatsoever were found then.

The private treatment records available at present (as noted above, more are being sought on remand) contain various diagnoses of migraines and migraine headaches.  The earliest such diagnosis was made in September 1996.  At that time, the Veteran reported having had headaches since his 20's.  

On his VA Form 9, which is dated in August 2009, the Veteran asserted that he has migraine headaches because of his PTSD.

The August 2009 rating decision granted service connection for PTSD did so on the basis of the conceded in-service stressor that the Veteran served as a crewman and repairman on a helicopter.  Service connection for tinnitus was granted after concession of in-service noise exposure in Vietnam and the Veteran's report of tinnitus beginning during service as a result of such exposure and persisting thereafter.

Conceded in December 2009 was the Veteran's in-service stressor of taking fire while aboard helicopters in Vietnam.  

Noted at the outset of the November 2011 Travel Board hearing is that the Veteran contends his migraine headaches are associated not only because of his service-connected PTSD but also with his service-connected tinnitus.  He then testified that he could not really recall when his migraine headaches began.  Upon further questioning in this regard, he testified that they did not begin in Vietnam and probably started around 20 years prior in 1991.

In sum, it is undisputed that the Veteran currently has migraine headaches.  He does not allege, and service treatment records do not show, headaches in the form of migraines or otherwise during service.  However, he experienced in-service stressful events as well as noise exposure in Vietnam.  His migraine headaches began at some point thereafter.  This timeline, while not indicating that the Veteran's migraine headaches may be associated with his service-connected PTSD or tinnitus, at least is supportive of such an association.  There further is at least some support for continuity of symptomatology.  The Veteran inconsistently has asserted having migraine headaches since his 20's, which began as he entered service and ended in the late 1970's, and since the early 1990's.  Migraine headaches since at least the mid 1990's are confirmed by private treatment records.  More support for continuity of symptomatology may be obtained on remand as a result of records development.  Insufficient evidence exists, as the potential relationship between the Veteran's migraine headaches and his service, service-connected PTSD, and service-connected tinnitus has not been explored further.


To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for migraine headaches.  Both must be provided to him because the requirements for doing so are met.  A remand thus is required for arrangements to be made in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran regarding his private treatment records from Dr. M.M. and private treatment records from Dr. R.S. dated from June 2007 to present.  Request that he authorize the release of such records to VA or alternatively provide them to VA himself.  If authorization is provided, request the records.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if the records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Then review the Veteran's claims file and undertake any additional records development indicated.  This shall include requesting VA treatment records, if any, regarding him.  This also shall include requesting that he authorize the release of any additional pertinent private records regarding him identified during the course of the remand or alternatively provide them to VA himself.  This finally shall include, if such authorization is provided, requesting the records.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.


3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his migraine headaches.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology.  All tests, studies, or evaluations deemed necessary next shall be performed.

The examiner thereafter shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraine headaches are related to his service.  This shall include consideration of his conceded in-service stressor of taking fire while aboard helicopters in Vietnam and in-service noise exposure.  Finally, the examiner shall opine as to whether it is at least as likely as not that the Veteran's migraine headaches are due to or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected:  (a) PTSD and (b) tinnitus.  If aggravation is found, the examiner finally shall opine as to:  (a) the baseline level of migraine headaches prior to the aggravation and (b) the current level of migraine headaches.  It is noted that this is necessary so that the amount of disability attributable solely to the aggravation may be determined.  

The examiner shall discuss the pertinent medical evidence (treatment records) and lay evidence (statements from the Veteran, to include those concerning continuity of symptomatology) in rendering each of the above opinions.  A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  Such report shall be placed in the claims file or "eFolder."

4.  Finally, readjudicate the issue of entitlement to service connection for migraine headaches.  If this benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


